     Case 2:19-cr-00161-AB Document 79 Filed 08/11/21 Page 1 of 23 Page ID #:316



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
 3   Chief, Criminal Division
     MARIA JHAI (Cal. Bar No. 283059)
 4   KATHRYNNE SEIDEN (Cal. Bar No. 310902)
     Assistant United States Attorneys
 5   General Crimes Section
          1200 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-4138/0631
          Facsimile: (213) 894-0141
 8        E-mail:    maria.jhai@usdoj.gov
                     kathrynne.seiden@usdoj.gov
 9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                          UNITED STATES DISTRICT COURT

12                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,               No. CR 19-161(A)-AB

14             Plaintiff,                    PLEA AGREEMENT FOR DEFENDANT
                                             EDWIN OLIVA
15                   v.

16   EDWIN OLIVA,

17             Defendant.

18

19        1.   This constitutes the plea agreement between EDWIN OLIVA
20   (“defendant”) and the United States Attorney’s Office for the Central
21   District of California (the “USAO”) in the above-captioned case.
22   This agreement is limited to the USAO and cannot bind any other
23   federal, state, local, or foreign prosecuting, enforcement,
24   administrative, or regulatory authorities.
25                             DEFENDANT’S OBLIGATIONS
26        2.   Defendant agrees to:
27             a.    At the earliest opportunity requested by the USAO and
28   provided by the Court, appear and plead guilty to Counts One and Two
     Case 2:19-cr-00161-AB Document 79 Filed 08/11/21 Page 2 of 23 Page ID #:317



 1   of the Superseding Indictment in United States v. Edwin Oliva, CR No.

 2   19-161(A)-AB, which charge defendant with distribution of fentanyl

 3   resulting in death, in violation of 21 U.S.C. §§ 841(a)(1),

 4   (b)(1)(C), and possession with intent to distribute heroin, in

 5   violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(i).

 6                b.   Not contest facts agreed to in this agreement.

 7                c.   Abide by all agreements regarding sentencing contained

 8   in this agreement.

 9                d.   Appear for all court appearances, surrender as ordered

10   for service of sentence, obey all conditions of any bond, and obey

11   any other ongoing court order in this matter.

12                e.   Agree that all court appearances, including

13   defendant’s change of plea hearing and sentencing hearing, may

14   proceed by video-teleconference (“VTC”) or telephone, if VTC is not

15   reasonably available, so long as such appearances are authorized by

16   General Order 20-043 or another order, rule, or statute.           Defendant

17   understands that, under the Constitution, the United States Code, the

18   Federal Rules of Criminal Procedure (including Rules 11, 32, and 43),

19   he may have the right to be physically present at these hearings.

20   Defendant understands that right and, after consulting with counsel,

21   voluntarily agrees to waive it and to proceed remotely.           Defense

22   counsel also joins in this consent, agreement, and waiver.

23   Specifically, this agreement includes, but is not limited to, the

24   following:

25                     i.   Defendant consents under Section 15002(b) of the

26   CARES Act to proceed with his change of plea hearing by VTC or

27   telephone, if VTC is not reasonably available.

28

                                          2
     Case 2:19-cr-00161-AB Document 79 Filed 08/11/21 Page 3 of 23 Page ID #:318



 1                   ii.   Defendant consents under Section 15002(b) of the

 2   CARES Act to proceed with his sentencing hearing by VTC or telephone,

 3   if VTC is not reasonably available.

 4             f.    Not commit any crime; however, offenses that would be

 5   excluded for sentencing purposes under United States Sentencing

 6   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

 7   within the scope of this agreement.

 8             g.    Be truthful at all times with the United States

 9   Probation and Pretrial Services Office and the Court.

10             h.    Pay the applicable special assessments at or before

11   the time of sentencing unless defendant has demonstrated a lack of

12   ability to pay such assessments.

13             i.    Defendant further agrees:

14                   i.    To forfeit all right, title, and interest in and

15   to any and all monies, properties, and/or assets of any kind, derived

16   from or acquired as a result of, or used to facilitate the commission

17   of, or involved in the illegal activity to which defendant is

18   pleading guilty, including but not limited to the following items

19   seized on February 28, 2019:

20                         A.    One Smith & Wesson, model M&P 45 Shield, .45

21   caliber semiautomatic pistol, bearing serial number HWT1396; and

22                         B.    Six rounds of live ammunition (the

23   “Forfeitable Assets”).

24                   ii.   To the Court’s entry of an order of forfeiture at

25   or before sentencing with respect to the Forfeitable Assets and to

26   the forfeiture of the assets.

27                   iii. To take whatever steps are necessary to pass to

28   the United States clear title to the Forfeitable Assets, including,

                                          3
     Case 2:19-cr-00161-AB Document 79 Filed 08/11/21 Page 4 of 23 Page ID #:319



 1   without limitation, the execution of a consent decree of forfeiture

 2   and the completing of any other legal documents required for the

 3   transfer of title to the United States.

 4                   iv.   Not to contest any administrative forfeiture

 5   proceedings or civil judicial proceedings commenced against the

 6   Forfeitable Assets.     If defendant submitted a claim and/or petition

 7   for remission for all or part of the Forfeitable Assets on behalf of

 8   himself or any other individual or entity, defendant shall and hereby

 9   does withdraw any such claims or petitions, and further agrees to

10   waive any right he may have to seek remission or mitigation of the

11   forfeiture of the Forfeitable Assets.

12                   v.      Not to assist any other individual in any effort

13   falsely to contest the forfeiture of the Forfeitable Assets.

14                   vi.   Not to claim that reasonable cause to seize the

15   Forfeitable Assets was lacking.

16                   vii. To prevent the transfer, sale, destruction, or

17   loss of the Forfeitable Assets to the extent defendant has the

18   ability to do so.

19                   viii.        To fill out and deliver to the USAO a

20   completed financial statement listing defendant’s assets on a form

21   provided by the USAO.

22                   ix.   That forfeiture of Forfeitable Assets shall not

23   be counted toward satisfaction of any special assessment, fine,

24   restitution, costs, or other penalty the Court may impose.

25                   x.      With respect to any criminal forfeiture ordered

26   as a result of this plea agreement, defendant waives: (1) the

27   requirements of Federal Rules of Criminal Procedure 32.2 and 43(a)

28   regarding notice of the forfeiture in the charging instrument,

                                          4
     Case 2:19-cr-00161-AB Document 79 Filed 08/11/21 Page 5 of 23 Page ID #:320



 1   announcements of the forfeiture sentencing, and incorporation of the

 2   forfeiture in the judgment; (2) all constitutional and statutory

 3   challenges to the forfeiture (including by direct appeal, habeas

 4   corpus or any other means); and (3) all constitutional, legal, and

 5   equitable defenses to the forfeiture of the Forfeitable Assets in any

 6   proceeding on any grounds including, without limitation, that the

 7   forfeiture constitutes an excessive fine or punishment.           Defendant

 8   acknowledges that the forfeiture of the Forfeitable Assets is part of

 9   the sentence that may be imposed in this case and waives any failure

10   by the Court to advise defendant of this, pursuant to Federal Rule of

11   Criminal Procedure 11(b)(1)(J), at the time the Court accepts

12   defendant’s guilty plea.

13                              THE USAO’S OBLIGATIONS

14        3.   The USAO agrees to:
15             a.    Not contest facts agreed to in this agreement.
16             b.    Abide by all agreements regarding sentencing contained
17   in this agreement.
18             c.    At the time of sentencing, move to dismiss the
19   remaining counts of the Superseding Indictment.         Defendant agrees,

20   however, that at the time of sentencing the Court may consider any

21   dismissed charges in determining the applicable Sentencing Guidelines

22   range, the propriety and extent of any departure from that range, and

23   the sentence to be imposed.

24             d.    At the time of sentencing, provided that defendant

25   demonstrates an acceptance of responsibility for the offense up to

26   and including the time of sentencing, recommend a two-level reduction

27   in the applicable Sentencing Guidelines offense level, pursuant to

28

                                          5
     Case 2:19-cr-00161-AB Document 79 Filed 08/11/21 Page 6 of 23 Page ID #:321



 1   U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an

 2   additional one-level reduction if available under that section.

 3                              NATURE OF THE OFFENSES

 4        4.   Defendant understands that for defendant to be guilty of

 5   the crime charged in Count One, that is, distribution of fentanyl

 6   resulting in death, in violation of Title 21, United States Code,

 7   Sections 841(a)(1), (b)(1)(C), the following must be true:

 8   1) defendant knowingly distributed fentanyl; and 2) defendant knew

 9   that the substance he distributed was fentanyl or some other

10   federally controlled substance.       “Distributing” means delivering or

11   transferring possession of fentanyl to another person, with or

12   without any financial interest in that transaction.          An act is done

13   knowingly if the defendant is aware of the act and does not act

14   through ignorance, mistake, or accident.

15        5.   Defendant understands that for defendant to be subject to

16   the statutory maximum and statutory minimum sentences set forth

17   below, the government must prove beyond a reasonable doubt that the

18   use of the fentanyl defendant distributed to B.M. resulted in death.

19   That is, but for B.M.’s ingestion of the fentanyl defendant

20   distributed to her, B.M. would not have died.

21        6.   Defendant admits that defendant, in fact, distributed

22   fentanyl to B.M. and that her use of that fentanyl resulted in her

23   death.

24        7.      Defendant understands that for defendant to be guilty of

25   the crime charged in Count Two, that is, possession with intent to

26   distribute heroin, in violation of Title 21, United States Code,

27   Sections 841(a)(1), (b)(1)(A)(i), the following must be true:

28   1) defendant knowingly possessed heroin; and 2) defendant possessed

                                          6
     Case 2:19-cr-00161-AB Document 79 Filed 08/11/21 Page 7 of 23 Page ID #:322



 1   the heroin with the intent to distribute it to another person.

 2   “Possess with intent to distribute” means to possess with intent to

 3   deliver or transfer possession of heroin to another person, with or

 4   without any financial interest in the transaction.          An act is done

 5   knowingly if the defendant is aware of the act and does not act

 6   through ignorance, mistake, or accident.

 7        8.    Defendant understands that for defendant to be subject to

 8   the statutory maximum and statutory minimum sentences set forth

 9   below, the government must prove beyond a reasonable doubt that

10   defendant possessed at least one kilogram of a mixture and substance

11   containing a detectable amount of heroin.

12        9.    Defendant admits that defendant, in fact, possessed at

13   least one kilogram of a mixture and substance containing a detectable

14   amount of heroin.

15                                     PENALTIES

16        10.   Defendant understands that the statutory maximum sentence
17   that the Court can impose for a violation of Title 21, United States
18   Code, Sections 841(a)(1),(b)(1)(C), is: lifetime imprisonment; a
19   lifetime period of supervised release; a fine of $1,000,000; and a

20   mandatory special assessment of $100.

21        11.   Defendant understands that the statutory mandatory minimum

22   sentence that the Court must impose for a violation of Title 21,

23   United States Code, Section 841(a)(1), (b)(1)(C) is: 20 years’

24   imprisonment, followed by a three-year period of supervised release,

25   and a mandatory special assessment of $100.

26        12.   Defendant understands that the statutory maximum sentence

27   that the Court can impose for a violation of Title 21, United States

28   Code, Sections 841(a)(1),(b)(1)(A)(i), is: lifetime imprisonment; a

                                          7
     Case 2:19-cr-00161-AB Document 79 Filed 08/11/21 Page 8 of 23 Page ID #:323



 1   lifetime period of supervised release; a fine of $10,000,000; and a

 2   mandatory special assessment of $100.

 3        13.   Defendant understands that the statutory mandatory minimum

 4   sentence that the Court must impose for a violation of Title 21,

 5   United States Code, Section 841(a)(1), (b)(1)(A)(i) is: 10 years’

 6   imprisonment, followed by a five-year period of supervised release,

 7   and a mandatory special assessment of $100.

 8        14.   Defendant understands, therefore, that the total maximum

 9   sentence for all offenses to which defendant is pleading guilty is:

10   lifetime imprisonment; a lifetime period of supervised release; a

11   fine of $11,000,000 or twice the gross gain or gross loss resulting

12   from the offenses, whichever is greatest; and a mandatory special

13   assessment of $200.

14        15.   Defendant understands that under 21 U.S.C. § 862a,

15   defendant will not be eligible for assistance under state programs

16   funded under the Social Security Act or Federal Food Stamp Act or for

17   federal food stamp program benefits, and that any such benefits or

18   assistance received by defendant’s family members will be reduced to

19   reflect defendant’s ineligibility.

20        16.   Defendant understands that supervised release is a period

21   of time following imprisonment during which defendant will be subject

22   to various restrictions and requirements.        Defendant understands that

23   if defendant violates one or more of the conditions of any supervised

24   release imposed, defendant may be returned to prison for all or part

25   of the term of supervised release authorized by statute for the

26   offense that resulted in the term of supervised release.

27        17.   Defendant understands that, by pleading guilty, defendant

28   may be giving up valuable government benefits and valuable civic

                                          8
     Case 2:19-cr-00161-AB Document 79 Filed 08/11/21 Page 9 of 23 Page ID #:324



 1   rights, such as the right to vote, the right to possess a firearm,

 2   the right to hold office, and the right to serve on a jury.

 3   Defendant understands that once the Court accepts defendant’s guilty

 4   pleas, it will be a federal felony for defendant to possess a firearm

 5   or ammunition.    Defendant understands that the convictions in this

 6   case may also subject defendant to various other collateral

 7   consequences, including but not limited to revocation of probation,

 8   parole, or supervised release in another case and suspension or

 9   revocation of a professional license.        Defendant understands that

10   unanticipated collateral consequences will not serve as grounds to

11   withdraw defendant’s guilty pleas.

12        18.    Defendant and his counsel have discussed the fact that, and

13   defendant understands that, if defendant is not a United States

14   citizen, the convictions in this case makes it practically inevitable

15   and a virtual certainty that defendant will be removed or deported

16   from the United States.     Defendant may also be denied United States

17   citizenship and admission to the United States in the future.

18   Defendant understands that while there may be arguments that

19   defendant can raise in immigration proceedings to avoid or delay

20   removal, removal is presumptively mandatory and a virtual certainty

21   in this case.    Defendant further understands that removal and

22   immigration consequences are the subject of a separate proceeding and

23   that no one, including his attorney or the Court, can predict to an

24   absolute certainty the effect of his convictions on his immigration

25   status.    Defendant nevertheless affirms that he wants to plead guilty

26   regardless of any immigration consequences that his pleas may entail,

27   even if the consequence is automatic removal from the United States.

28

                                          9
     Case 2:19-cr-00161-AB Document 79 Filed 08/11/21 Page 10 of 23 Page ID #:325



 1                                   FACTUAL BASIS

 2        19.     Defendant admits that defendant is, in fact, guilty of the

 3   offenses to which defendant is agreeing to plead guilty.            Defendant

 4   and the USAO agree to the statement of facts provided below and agree

 5   that this statement of facts is sufficient to support pleas of guilty

 6   to the charges described in this agreement and to establish the

 7   Sentencing Guidelines factors set forth in paragraph 21 below but is

 8   not meant to be a complete recitation of all facts relevant to the

 9   underlying criminal conduct or all facts known to either party that

10   relate to that conduct.

11        On February 27, 2019, defendant was introduced to B.M. through a

12   mutual friend, M.B.     M.B. provided defendant B.M.’s phone number and

13   told defendant that B.M. wanted to purchase cocaine from him.

14   Defendant sent a text message to B.M. and asked her if she “need[ed]

15   to pick up.”    Defendant, B.M., and M.B. then arranged to meet later

16   that night in Hollywood, California.

17        At approximately 10 p.m., B.M. informed defendant and M.B. that

18   B.M. would not meet them as planned because she did not have a ride

19   from Santa Clarita, California, to Hollywood.          In response, defendant

20   offered to drive to Santa Clarita to pick her up and take her to

21   Hollywood.    Before accepting his offer, B.M. asked “[w]hat is

22   expected of me if you do this for me?”        Defendant responded, “I just

23   want to have a good time with good company.         What ever [sic] happens

24   is up to you.”    B.M. accepted defendant’s offer and he drove his

25   significant other’s Toyota Camry to Santa Clarita to pick B.M. up.

26        Rather than take B.M. to Hollywood as they agreed, defendant

27   drove to his apartment in Montebello, California.          Defendant told

28

                                          10
     Case 2:19-cr-00161-AB Document 79 Filed 08/11/21 Page 11 of 23 Page ID #:326



 1   B.M. that he did not, in fact, have cocaine.         B.M. texted M.B., “I

 2   don’t wana stay I wana see you but he’s not gona let me leave.”

 3        At approximately 12:23 a.m., defendant gave B.M. a line of

 4   fentanyl, a powerful synthetic opioid.        Defendant did not tell B.M.

 5   that the substance he gave her was fentanyl.         B.M. snorted the line

 6   through a straw and then texted M.B. “[h]e just gave me a line and I

 7   don’t think it’s coke.”      One minute later, B.M. texted M.B. a text

 8   that included, “I thinks he just drugged me with something bad . . .”

 9   M.B. asked B.M. if she “took” the line and B.M. responded, “Yes, I

10   thought it was coke bit it’s not.”

11        Beginning at 1:14 a.m., defendant used his iPhone to record

12   penetrative sex acts he performed on B.M.

13        At 2:24 a.m. defendant texted M.B., “I’m just scared that [B.M.]

14   is not breathing does she do this often[?]” Defendant and M.B. then

15   spoke over the phone and M.B. instructed defendant to call 911.

16   Defendant did not call 911 or otherwise seek medical care for B.M.

17   until 8:06 a.m.    Paramedics came to the apartment and immediately

18   pronounced B.M. dead.

19        The Los Angeles County Medical Examiner-Coroner concluded that

20   B.M. died of the “combined depressant effects of alcohol and

21   fentanyl.”   But for the fentanyl, B.M. would not have died – alcohol

22   was not present at such a high level as to have caused the death

23   alone, and thus her death would not have occurred in the absence of

24   fentanyl.

25        In the nearly six hours between when defendant learned that B.M.

26   was not breathing and when he ultimately called 911, defendant

27   cleaned his apartment of fentanyl and other evidence of drug

28   trafficking.    He placed these items in the trunk of his significant

                                          11
     Case 2:19-cr-00161-AB Document 79 Filed 08/11/21 Page 12 of 23 Page ID #:327



 1   other’s car and then drove the car away from the apartment in attempt

 2   to hide it from law enforcement.

 3        On February 28, 2019, officers of the Montebello Police

 4   Department obtained a search warrant for the car.          Inside the trunk,

 5   officers discovered 1.895 kilograms of heroin, 21 grams of fentanyl,

 6   1.43 kilograms of marijuana, 0.36 grams of methamphetamine, plastic

 7   baggies, rubber gloves, and masks.        In a cardboard box inside the

 8   trunk, officers found a digital scale, utility knife replacement

 9   blades, and a Smith & Wesson, model M&P 45 Shield, .45 caliber

10   semiautomatic pistol, bearing serial number HWT1396, loaded with six

11   rounds of live ammunition.      Defendant possessed each of these items.

12   Defendant possessed the heroin and fentanyl with the intent to

13   distribute to another person, that is, to sell it.          Defendant

14   possessed the pistol in furtherance of drug trafficking crimes,

15   namely, possession with the intent to distribute heroin and fentanyl.

16        In the passenger compartment of the car, the officers found a

17   blue flip phone and a notebook defendant used as a pay/owe ledger.             A

18   subsequent search of the phone revealed text messages consistent with

19   drug distributions.     The phone included an incoming text message from

20   a number stored as “Chicago” stating, “Hey you up? Check it out I

21   need to holla at you as soon as I can I need to get some more things

22   done like more clothes black and white t’s.”         The pay/owe ledgers

23   contained notations using coded language for various narcotics and

24   prices for “Black,” “Clear,” “Fety,” “Glass,” “Chyna,” and “Chyna

25   White,” and calculations dated “2/14/19” under the heading “Chicago.”

26        In a recorded jail call on March 5, 2019, defendant instructed

27   his significant other to tell officers that the blue flip phone is a

28   play phone for their children.       Defendant directed her to take the

                                          12
     Case 2:19-cr-00161-AB Document 79 Filed 08/11/21 Page 13 of 23 Page ID #:328



 1   blue flip phone and “break it, throw it, whatever,” when she

 2   recovered the car from impound.       He also directed her to “burn” the

 3   notebook containing the pay/owe sheets.         At the time defendant

 4   directed his significant other to destroy this evidence he was aware

 5   that he was the subject of an ongoing investigation and prosecution

 6   and that the items he directed her to destroy contained material

 7   evidence of his guilt.

 8        On February 28, 2019, in Montebello, California, within the

 9   Central District of California, defendant knowingly distributed

10   fentanyl to B.M.    Defendant knew that the substance he distributed to

11   B.M. was fentanyl.     B.M. ingested the fentanyl defendant distributed,

12   which resulted in her death.

13                                 SENTENCING FACTORS

14        20.   Defendant understands that in determining defendant’s
15   sentence the Court is required to calculate the applicable Sentencing
16   Guidelines range and to consider that range, possible departures
17   under the Sentencing Guidelines, and the other sentencing factors set
18   forth in 18 U.S.C. § 3553(a).       Defendant understands that the
19   Sentencing Guidelines are advisory only, that defendant cannot have

20   any expectation of receiving a sentence within the calculated

21   Sentencing Guidelines range, and that after considering the

22   Sentencing Guidelines and the other § 3553(a) factors, the Court will

23   be free to exercise its discretion to impose any sentence it finds

24   appropriate between the mandatory minimum and up to the maximum set

25   by statute for the crimes of conviction.

26        21.   Defendant and the USAO agree to the following applicable

27   Sentencing Guidelines factors:

28

                                          13
     Case 2:19-cr-00161-AB Document 79 Filed 08/11/21 Page 14 of 23 Page ID #:329



 1      Base Offense Level:                    38        U.S.S.G. § 2D1.1(a)(2)

 2      Attempt to Obstruct or Impede          +2               U.S.S.G. § 3C1.1
        the Administration of
 3      Justice:
 4   Defendant and the USAO reserve the right to argue that additional
 5   specific offense characteristics, adjustments, and departures under
 6   the Sentencing Guidelines are appropriate.         Defendant understands
 7   that defendant’s offense level could be increased if defendant is a
 8   career offender under U.S.S.G. §§ 4B1.1 and 4B1.2.          If defendant’s
 9   offense level is so altered, defendant and the USAO will not be bound
10   by the agreement to Sentencing Guideline factors set forth above.
11        22.   Defendant understands that there is no agreement as to
12   defendant’s criminal history or criminal history category.
13        23.   Defendant and the USAO reserve the right to argue for a
14   sentence outside the sentencing range established by the Sentencing
15   Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),
16   (a)(2), (a)(3), (a)(6), and (a)(7).
17                         WAIVER OF CONSTITUTIONAL RIGHTS
18        24.   Defendant understands that by pleading guilty, defendant
19   gives up the following rights:
20              a.    The right to persist in a plea of not guilty.
21              b.    The right to a speedy and public trial by jury.
22              c.    The right to be represented by counsel –- and if
23   necessary have the Court appoint counsel -- at trial.           Defendant
24   understands, however, that, defendant retains the right to be
25   represented by counsel –- and if necessary have the Court appoint
26   counsel –- at every other stage of the proceeding.
27

28

                                          14
     Case 2:19-cr-00161-AB Document 79 Filed 08/11/21 Page 15 of 23 Page ID #:330



 1              d.    The right to be presumed innocent and to have the

 2   burden of proof placed on the government to prove defendant guilty

 3   beyond a reasonable doubt.

 4              e.    The right to confront and cross-examine witnesses

 5   against defendant.

 6              f.    The right to testify and to present evidence in

 7   opposition to the charges, including the right to compel the

 8   attendance of witnesses to testify.

 9              g.    The right not to be compelled to testify, and, if

10   defendant chose not to testify or present evidence, to have that

11   choice not be used against defendant.

12              h.    Any and all rights to pursue any affirmative defenses,

13   Fourth Amendment or Fifth Amendment claims, and other pretrial

14   motions that have been filed or could be filed.

15                     WAIVER OF APPEAL AND COLLATERAL ATTACK

16        25.   Defendant understands that, with the exception of an appeal
17   based on a claim that defendant’s guilty pleas were involuntary, by
18   pleading guilty defendant is waiving and giving up any right to
19   appeal defendant’s convictions on the offenses to which defendant is

20   pleading guilty.    Defendant understands that this waiver includes,

21   but is not limited to, arguments that the statutes to which defendant

22   is pleading guilty are unconstitutional, and any and all claims that

23   the statement of facts provided herein is insufficient to support

24   defendant’s pleas of guilty.

25        26.   Defendant agrees that, provided the Court imposes a total

26   term of imprisonment on all counts of conviction of no more than 420

27   months, defendant gives up the right to appeal all of the following:

28   (a) the procedures and calculations used to determine and impose any

                                          15
     Case 2:19-cr-00161-AB Document 79 Filed 08/11/21 Page 16 of 23 Page ID #:331



 1   portion of the sentence; (b) the term of imprisonment imposed by the

 2   Court; (c) the fine imposed by the Court, provided it is within the

 3   statutory maximum; (d) to the extent permitted by law, the

 4   constitutionality or legality of defendant’s sentence, provided it is

 5   within the statutory maximum; (e) the term of probation or supervised

 6   release imposed by the Court, provided it is within the statutory

 7   maximum; and (f) any of the following conditions of probation or

 8   supervised release imposed by the Court: the conditions set forth in

 9   General Order 20-04 of this Court; the drug testing conditions

10   mandated by 18 U.S.C. §§ 3563(a)(5) and 3583(d); and the alcohol and

11   drug use conditions authorized by 18 U.S.C. § 3563(b)(7).

12        19.   Defendant also gives up any right to bring a post-

13   conviction collateral attack on the convictions or sentence, except a

14   post-conviction collateral attack based on a claim of ineffective

15   assistance of counsel, a claim of newly discovered evidence, or an

16   explicitly retroactive change in the applicable Sentencing

17   Guidelines, sentencing statutes, or statutes of conviction.

18   Defendant understands that this waiver includes, but is not limited

19   to, arguments that the statutes to which defendant is pleading guilty

20   are unconstitutional, and any and all claims that the statement of

21   facts provided herein is insufficient to support defendant’s pleas of

22   guilty.

23        20.   This agreement does not affect in any way the right of the

24   USAO to appeal the sentence imposed by the Court.

25                      RESULT OF WITHDRAWAL OF GUILTY PLEAS

26        21.   Defendant agrees that if, after entering guilty pleas

27   pursuant to this agreement, defendant seeks to withdraw and succeeds

28   in withdrawing defendant’s guilty pleas on any basis other than a

                                          16
     Case 2:19-cr-00161-AB Document 79 Filed 08/11/21 Page 17 of 23 Page ID #:332



 1   claim and finding that entry into this plea agreement was

 2   involuntary, then (a) the USAO will be relieved of all of its

 3   obligations under this agreement; and (b) should the USAO choose to

 4   pursue any charge that was either dismissed or not filed as a result

 5   of this agreement, then (i) any applicable statute of limitations

 6   will be tolled between the date of defendant’s signing of this

 7   agreement and the filing commencing any such action; and

 8   (ii) defendant waives and gives up all defenses based on the statute

 9   of limitations, any claim of pre-indictment delay, or any speedy

10   trial claim with respect to any such action, except to the extent

11   that such defenses existed as of the date of defendant’s signing this

12   agreement.

13                    RESULT OF VACATUR, REVERSAL OR SET-ASIDE

14        22.     Defendant agrees that if the counts of conviction are
15   vacated, reversed, or set aside, or the death results sentencing
16   enhancement imposed by the Court to which the parties stipulated in
17   this agreement is vacated or set aside, both the USAO and defendant
18   will be released from all their obligations under this agreement.
19                           EFFECTIVE DATE OF AGREEMENT

20        23.     This agreement is effective upon signature and execution of

21   all required certifications by defendant, defendant’s counsel, and an

22   Assistant United States Attorney.

23                                BREACH OF AGREEMENT

24        24.     Defendant agrees that if defendant, at any time after the

25   signature of this agreement and execution of all required

26   certifications by defendant, defendant’s counsel, and an Assistant

27   United States Attorney, knowingly violates or fails to perform any of

28   defendant’s obligations under this agreement (“a breach”), the USAO

                                          17
     Case 2:19-cr-00161-AB Document 79 Filed 08/11/21 Page 18 of 23 Page ID #:333



 1   may declare this agreement breached.        All of defendant’s obligations

 2   are material, a single breach of this agreement is sufficient for the

 3   USAO to declare a breach, and defendant shall not be deemed to have

 4   cured a breach without the express agreement of the USAO in writing.

 5   If the USAO declares this agreement breached, and the Court finds

 6   such a breach to have occurred, then: (a) if defendant has previously

 7   entered guilty pleas pursuant to this agreement, defendant will not

 8   be able to withdraw the guilty pleas, and (b) the USAO will be

 9   relieved of all its obligations under this agreement.

10           25.   Following the Court’s finding of a knowing breach of this

11   agreement by defendant, should the USAO choose to pursue any charge

12   that was either dismissed or not filed as a result of this agreement,

13   then:

14                 a.   Defendant agrees that any applicable statute of

15   limitations is tolled between the date of defendant’s signing of this

16   agreement and the filing commencing any such action.

17                 b.   Defendant waives and gives up all defenses based on

18   the statute of limitations, any claim of pre-indictment delay, or any

19   speedy trial claim with respect to any such action, except to the

20   extent that such defenses existed as of the date of defendant’s

21   signing this agreement.

22                 c.   Defendant agrees that: (i) any statements made by

23   defendant, under oath, at the guilty plea hearing (if such a hearing

24   occurred prior to the breach); (ii) the agreed to factual basis

25   statement in this agreement; and (iii) any evidence derived from such

26   statements, shall be admissible against defendant in any such action

27   against defendant, and defendant waives and gives up any claim under

28   the United States Constitution, any statute, Rule 410 of the Federal

                                          18
     Case 2:19-cr-00161-AB Document 79 Filed 08/11/21 Page 19 of 23 Page ID #:334



 1   Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal

 2   Procedure, or any other federal rule, that the statements or any

 3   evidence derived from the statements should be suppressed or are

 4   inadmissible.

 5           COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

 6                                 OFFICE NOT PARTIES

 7        26.   Defendant understands that the Court and the United States

 8   Probation and Pretrial Services Office are not parties to this

 9   agreement and need not accept any of the USAO’s sentencing

10   recommendations or the parties’ agreements to facts or sentencing

11   factors.

12        27.   Defendant understands that both defendant and the USAO are

13   free to: (a) supplement the facts by supplying relevant information

14   to the United States Probation and Pretrial Services Office and the

15   Court, (b) correct any and all factual misstatements relating to the

16   Court’s Sentencing Guidelines calculations and determination of

17   sentence, and (c) argue on appeal and collateral review that the

18   Court’s Sentencing Guidelines calculations and the sentence it

19   chooses to impose are not error, although each party agrees to

20   maintain its view that the calculations in paragraph 21 are

21   consistent with the facts of this case.         While this paragraph permits

22   both the USAO and defendant to submit full and complete factual

23   information to the United States Probation and Pretrial Services

24   Office and the Court, even if that factual information may be viewed

25   as inconsistent with the facts agreed to in this agreement, this

26   paragraph does not affect defendant’s and the USAO’s obligations not

27   to contest the facts agreed to in this agreement.

28

                                          19
     Case 2:19-cr-00161-AB Document 79 Filed 08/11/21 Page 20 of 23 Page ID #:335



 1        28.   Defendant understands that even if the Court ignores any

 2   sentencing recommendation, finds facts or reaches conclusions

 3   different from those agreed to, and/or imposes any sentence up to the

 4   maximum established by statute, defendant cannot, for that reason,

 5   withdraw defendant’s guilty pleas, and defendant will remain bound to

 6   fulfill all defendant’s obligations under this agreement.            Defendant

 7   understands that no one –- not the prosecutor, defendant’s attorney,

 8   or the Court –- can make a binding prediction or promise regarding

 9   the sentence defendant will receive, except that it will be between

10   the statutory mandatory minimum and the statutory maximum.

11                             NO ADDITIONAL AGREEMENTS

12        29.   Defendant understands that, except as set forth herein,
13   there are no promises, understandings, or agreements between the USAO
14   and defendant or defendant’s attorney, and that no additional
15   promise, understanding, or agreement may be entered into unless in a
16   writing signed by all parties or on the record in court.
17   //
18   //
19   //

20

21

22

23

24

25

26

27

28

                                          20
        Case 2:19-cr-00161-AB Document 79 Filed 08/11/21 Page 21 of 23 Page ID #:336




                       PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING     ·
    1

    2
               30 .   The parties agree that this agreement will b e consider ed

    3     part of the record of defendant's guilty plea hearing as i f the

    4    e ntire agreement had been read into the record of the proce eding .

    5    AGREED AND ACCEPTED

    6    UNITED STATES ATTORNEY'S OFFICE
         FOR THE CENTRAL DISTRICT OF
    7    CALIFORNIA

    8    TRACY L. WILKISON
         Acting United States Attorney
    9
                                                        August 11, 2021
10
         MARIA JHAI                                     Date
11       KATHRYNNE SEIDEN
                                    Attorneys
12




                                                        Date


1

17

18       MEGHAN BLANCO                                  Date
         Attorney for Defendant EDWIN OLIVA
19

20

21

22

23

24

25

26

27

28
                                            21
     Case 2:19-cr-00161-AB Document 79 Filed 08/11/21 Page 22 of 23 Page ID #:337




                                             CSRTIFICATI ON Of DEFE NDANT

                    1      h<Jv c read Lh.i.s agreement in it s en tirety .      I have had enough

        1   irn(,   1: 0    r cv .i c~w and cons ider thi s ag r eemen t , and I have carefully a nd

        I.h o.ro ugh I y d.i ,,cussed ever y par t of it with my attorney .               I understa nd
        I. he~ l~c rrn :; o[ Lhi s agreo. mcnt , and I voluntar il y agr ee to thos e te r ms .

        J    ha ve Ji sc u~~ed Lh c ev i dence wj t h my a ttorn e y , and my atto rn ey has

       adv j se d me           o f   my rights , or possible pr et rial motions that might be

 8      E i Led , o [ possib J c defenses t hat might be asse rt e d eithe r prior to or

 9     at trial , of the sentencing factors set fo rth in 18 U. S . C . § 3 553(a} ,

10     o f r e l evant Sentencing Guidelin e s provisions , and of the consequences

J1     of e nt e ri ng into this agreement.                   No promis es , i ndu cemen ts , or

12     r e pr esenta ti ons of any kind have been made to me o ther than those

13     contained i n this ag r eement.                No one has threatened or forced me i n

14     any way to en ter into thi s agreement .                     I am sa tisfied with the

15     r e pres en tatio n of my a tt orney in thi s matter , and I am pleading

16     guilty because I am guilty of the charges and wish to take advantage

17     of the promises                     fo rth i n t his agreemen t, and no t for any other

18

19

20                                                                   Date

21

22

23

24

25

26

27

28
                                                         22
     Case 2:19-cr-00161-AB Document 79 Filed 08/11/21 Page 23 of 23 Page ID #:338




     1                      CERTIFICATION OF DEFENDANT'S ATTORNEY

 2             I am EDWIN OLIVA's attorney .      I have carefully and thoroughly

 3       discussed every part of this agreement with my client .          Further , I
 4       have fully advised my client of his rights , of possible pretrial

 5       motions that might be filed,      of possible defenses that might be

 6       asserted either prior to or at trial , of the sentencing factors set

 7       forth in 18 U.S . C . § 3553(a) , of r e levant Sen tencing Gu ide lin es

 8       provisions , and of the consequenc es of en t e ring into this agreement .

 9       To my knowledg e : no pr omises , indu ceme nts, o r representations of any

10       kind have been ma de to my c li ent othe r than those conta ined in this

11       agreement; no one has thr eatened or fo r ce d my cl i ent in any way to

12       enter into this agreement ; my client ' s dec isio n to enter into this

13       agreement is an informed and v oluntary o ne; and the factual basis set

14       forth i n this agreement is sufficient to suppo rt my client ' $ entry of

15       a guilty pleas pursuant t o this agreement.

16

17       MEGHAN BLANCO                                    Date
         Attorney for Defendant EDWIN OLIVA
18

19

20

21

22

23

24

25

26

27

28
                                             23
